DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action replies to Applicants’ “RESPONSE TO OFFICE ACTION” filed April 8, 2022 (“Amendment”) responsive to the Non-Final Office Action of January 10, 2022 (“NFOA”). 
                                                                 Status of Claims
In the Amendment, claims 1 & 11 have been currently amended, claims 18-20 have been previously cancelled, and claims 2-10, 12-17 & 21-22 have been previously presented. As a result, the 35 U.S.C. 112(b) rejection of claims 11-17 & 22 made in the NFOA has been withdrawn as overcome. Examiner also appreciates the adoption of the suggestions made in the NFOA as well. Thus, claims 1-17 & 21-22 are pending and have been examined. The rejections to the claims and response to Applicants’ arguments are set forth below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 & 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). This judicial exception is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Analysis: In the instant case, claim 11 (a “method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor”) is directed to a process. The limitations of “storing on a point of sale [entity] vendor information and information corresponding to payment sources; storing on a mobile data storage [entity]…separate customer specific accounts, each customer specific account corresponding to information that is unique to the customer and independent from information stored in the other customer specific accounts and information associated with a first payment source and one or more additional payment sources;…execut[ing] a payment protocol and a reporting protocol, wherein the payment protocol a) extracts information from a plurality of the customer specific accounts; b) identifies a first payment amount that is associated with the single transaction and to be paid by the first payment source based on the extracted information and a comparison of the information corresponding to payment sources stored on the point of sale [entity] and information associated with the first payment source stored on the mobile data storage [entity], and c) determines one or more additional payment amounts that are associated with the single transaction and to be paid by the one or more additional payment sources, wherein the reporting protocol generates a first report, the first report comprising payment information associated with the first payment amount, wherein the first payment amount is dictated by the first payment source, wherein the one or more additional payment amounts are determined based on the first payment amount; interfacing the mobile data storage [entity] with the point of sale [entity]; receiving at the mobile data storage [entity] or the point of sale [entity], a single payment authorization instruction from the customer; and in response to the single authorization instruction, automatically executing, via the mobile data storage [entity] and point of sale [entity], a plurality of separate, encrypted electronic payment transactions to transfer the first payment amount from the first payment source and transfer the one or more additional payment amounts from the one or more additional payment sources to the vendor wherein the first payment amount and the one or more additional payment amounts are, collectively, at least the total payment price without receipt of additional authorization instructions from the customer” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited method steps, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a point of sale terminal, a mobile processor, interacting with a mobile data storage device and a point of sale terminal, nothing in the claim precludes the steps recited in claim 11 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 11 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the point of sale terminal and the mobile processor, interacting with the mobile data storage device to perform all the steps. A plain reading of FIGS. 1 & 2 as well as their associated descriptions in paragraphs [0034]-[0049] & [0054]-[0066] of Applicant’s Specification reveals that the above listed component(s) can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., paras. [0044] (discussing generic “one or more processors”); [0046] (discussing a generic “Payment Processor”). Hence, the additional element(s) in the claims are all generic computing component(s) suitably programmed to perform their respective functions. The point of sale terminal, the mobile processor, and the mobile data storage device are also recited at a high-level of generality, e.g., as one of generic technical architectures, processors, storage devices, and terminals performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element(s) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 11 is directed to an abstract idea. 
In addition to the point of sale terminal, the mobile processor, and the mobile data storage device of independent claim 11, independent claim 1 contains the additional generic computing component of a payment system and at least one processor. 
Thus, the claims do not include additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the point of sale terminal (claims 1 & 11), the mobile processor (claim 11), the mobile data storage device (claims 1 & 11), the payment system (claim 1) and the at least one processor (claim 1) recited in the claims or performing the steps in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional element(s) of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 11 is not patent eligible, nor is independent claim 1 due to similar reasoning and rationale.
Dependent claims 2-10, 12-17 & 21-22, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2 & 12, the limitations of “The payment system of claim 1, wherein: the first payment source is an insurance provider; the payment information comprises threshold information; the threshold information comprises at least one of insurance limits, insurance usage, remaining insurance coverage, deductible information, and co-payment information associated with the first payment source; the payment protocol utilizes the threshold information while determining the first payment amount, and the first report comprises the threshold information” (claim 2) and “The method of claim 11, wherein: the first payment source is an insurance provider; the payment information comprises threshold information; the threshold information comprises at least one of insurance limits, insurance usage, remaining insurance coverage, deductible information, and co-payment information associated with the first payment source; the payment protocol utilizes the threshold information while determining the first payment amount, and the first report comprises the threshold information” (claim 12), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the first payment source, the payment information, the threshold information, the payment protocol (and how it utilizes the threshold information) and the first report in a method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor.
In claims 3 & 13, the limitations of “The payment system of claim 2, wherein the payment information comprises information associated with one or more prior payment associated with one or more prior transaction, such prior payment affecting one or more threshold value, thereby affecting the value of the first payment” (claim 3) and “The method of claim 12, wherein the payment information comprises information associated with one or more prior payment associated with one or more prior transaction, such prior payment affecting one or more threshold value, thereby affecting the value of the first payment” (claim 13), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the payment information and how the one or more prior payment associated with one or more prior transaction affects one or more threshold value and the value of the first payment in a method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor.
In claims 4 & 14, the limitations of “The payment system of claim 1, wherein the reporting protocol is configured to generate a second report, comprising payment information associated with at least one of the one or more additional payment sources” (claim 4) and “The method of claim 11, wherein the reporting protocol generates a second report, comprising payment information associated with at least one of the one or more additional payment sources” (claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the payment protocol and the reporting protocol in a method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor.
In claims 5 & 15, the limitations of “The payment system of claim 4, wherein: the first payment source is an insurance provider; the second payment source is an insurance provider; the payment information comprises threshold information; the threshold information comprises at least one of insurance limits, insurance usage, remaining insurance coverage, deductible information, and co-payment information associated with the first and second payment sources; the payment protocol utilizes the threshold information while determining the first and second payment amounts, and each of the first and second reports comprise at least a portion of the threshold information” (claim 5) and “The method of claim 14, wherein: the first payment source is an insurance provider; the second payment source is an insurance provider; the payment information comprises threshold information; the threshold information comprises at least one of insurance limits, insurance usage, remaining insurance coverage, deductible information, and co-payment information associated with the first and second payment sources; the payment protocol utilizes the threshold information while determining the first and second payment amounts, and each of the first and second reports comprise at least a portion of the threshold information” (claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the first payment source, the second payment source, the payment information, the threshold information and how the payment protocol utilizes the threshold information in a method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor.
In claim 6, the limitations of “The payment system of claim 5, wherein the payment information comprises information associated with one or more prior payment associated with one or more prior transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the payment information in a method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor.
 In claims 7 & 16, the limitations of “The payment system of claim 4, wherein: the first payment source is an insurance provider; the second payment source is a customer account controlled by the customer; the payment information comprises a threshold information; the threshold information comprises at least one of insurance limits, insurance usage, remaining insurance coverage, deductible information, and co-payment information associated with the first payment source; the threshold information comprises payment limitation information associated with the second payment source, wherein the payment limitation information includes one or more of an account balance and credit limit; the payment protocol utilizes the threshold information while determining the first and second payment amounts, and each of the first and second reports comprise threshold information” (claim 7) and “The method of claim 14, wherein: the first payment source is an insurance provider; the second payment source is a customer account controlled by the customer; the payment information comprises threshold information; the threshold information comprises at least one of insurance limits, insurance usage, remaining insurance coverage, deductible information, and co-payment information associated with the first payment source; the threshold information comprises account balance information associated with the second payment source; the payment protocol utilizes the threshold information while determining the first and second payment amounts, and each of the first and second reports comprise at least a portion of the threshold information” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the first payment source, the second payment source, the payment information, the threshold information and how the payment protocol utilizes the threshold information in a method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor.
In claim 8, the limitations of “The payment system of claim 7, wherein the payment information comprises information associated with one or more prior payment associated with one or more prior transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the payment information in a method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor.
In claim 9, the limitations of “The payment system of claim 7, wherein the customer account is a pre-tax savings account”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the savings account in a method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor.
In claims 10 & 17, the limitations of “The payment system of claim 4, wherein the mobile data storage device stores payment information associated with a third payment source, the payment protocol being configured to determine a third payment to be paid by the third payment source, and a third payment amount being associated with the current transaction” (claim 10) and “The method of claim 14, wherein the mobile data storage device stores payment information associated with a third payment source and wherein the payment protocol determines a third payment amount to be paid by the third payment source, the third payment amount being associated with the current transaction” (claim 17), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe payment information stored by the mobile data storage device, the payment protocol, a third payment, a third payment source and a third payment amount in a method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor.
In claims 21-22, the limitations of “The payment system of claim 1, wherein the mobile data storage device functions as the point of sale terminal and is configured to coordinate electronic communication with each of the first payment source and the one or more additional payment sources” (claim 21) and “The method of claim 11, wherein the mobile data storage device functions as the point of sale terminal and coordinates electronic communication with each of the first payment source and the one or more additional payment sources” (claim 22), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the mobile data storage device in a method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-17 & 21-22 are not eligible subject matter under 35 U.S.C. 101.
Allowable Subject Matter – 35 U.S.C. 103
The following is Examiner’s statement of reasons for indicating allowance of claims 1-17 & 21-22 over prior art (or 35 U.S.C. 103):
In claims 1 & 11, none of the prior art of record – Gazdzinski, U.S. Pat. 8,640,944 B1 (“Gazdzinski”) in view of Purcell et al., U.S. Pat. Pub. 2016/0042420 A1 (“Purcell”) and further in view of Kimbrell, WO 2009/017850 (“Kimbrell”) – suggest the claimed features of “storing on a mobile data storage device via a mobile processor separate customer specific accounts, each customer specific account corresponding to information that is unique to the customer and independent from information stored in the other customer specific accounts and information associated with a first payment source and one or more additional payment sources; utilizing the mobile processor to execute a payment protocol and a reporting protocol, wherein the payment protocol a) extracts information from a plurality of the customer specific accounts; b) identifies a first payment amount that is associated with the single transaction and to be paid by the first payment source based on the extracted information and a comparison of the information corresponding to payment sources stored on the point of sale terminal and information associated with the first payment source stored on the mobile data storage device” as recited in independent claim 11, and similarly recited in independent claim 1. Moreover, even though a prior art reference or references may exist that discloses the above claimed features, it would no longer be obvious to combine that reference or references with the previously recited prior art to disclose all the limitations of all the pending claims. In addition, Applicants’ arguments made on pages 13-14 of the Amendment are also persuasive.
For these reasons, independent claims 1 & 11 are deemed allowable over the prior art. Dependent claims 2-10, 12-17 & 21-22 are also deemed allowable over the prior art by virtue of dependency on an allowable base claim.  
Response to Arguments
As to the 35 U.S.C. 101 Rejections, and in response to Applicant’s general assertions on pages 12-13 of the Amendment that the rejection under 35 U.S.C. 101 of should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 11 (a “method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor”) is directed to a process. The limitations of “storing on a point of sale [entity] vendor information and information corresponding to payment sources; storing on a mobile data storage [entity]…separate customer specific accounts, each customer specific account corresponding to information that is unique to the customer and independent from information stored in the other customer specific accounts and information associated with a first payment source and one or more additional payment sources;…execut[ing] a payment protocol and a reporting protocol, wherein the payment protocol a) extracts information from a plurality of the customer specific accounts; b) identifies a first payment amount that is associated with the single transaction and to be paid by the first payment source based on the extracted information and a comparison of the information corresponding to payment sources stored on the point of sale [entity] and information associated with the first payment source stored on the mobile data storage [entity], and c) determines one or more additional payment amounts that are associated with the single transaction and to be paid by the one or more additional payment sources, wherein the reporting protocol generates a first report, the first report comprising payment information associated with the first payment amount, wherein the first payment amount is dictated by the first payment source, wherein the one or more additional payment amounts are determined based on the first payment amount; interfacing the mobile data storage [entity] with the point of sale [entity]; receiving at the mobile data storage [entity] or the point of sale [entity], a single payment authorization instruction from the customer; and in response to the single authorization instruction, automatically executing, via the mobile data storage [entity] and point of sale [entity], a plurality of separate, encrypted electronic payment transactions to transfer the first payment amount from the first payment source and transfer the one or more additional payment amounts from the one or more additional payment sources to the vendor wherein the first payment amount and the one or more additional payment amounts are, collectively, at least the total payment price without receipt of additional authorization instructions from the customer” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited method steps, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a point of sale terminal, a mobile processor, interacting with a mobile data storage device and a point of sale terminal, nothing in the claim precludes the steps recited in claim 11 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claims 1 & 11 recite an abstract idea, contrary to Applicants’ arguments on pages 12-13 of the Amendment that the claims fail to recite a judicial exception, because they do. Moreover, it is of no moment that the final step can be performed by the mobile data storage device and the point of sale terminal – these are ultimately still generic computing components that when removed from the claim, leave method steps for executing encrypted payment transactions – which is human activity. Again, there is no improvement to technology or any technical field.
For these reasons and those stated in the rejection above, the rejection of pending claims 1-17 & 21-22 under 35 U.S.C. 101 is maintained by the Examiner.
As to the 35 U.S.C. 103 rejection, which has been withdrawn as overcome (see above), claims 1-17 & 21-22 have been established to be allowable over 35 U.S.C. 103.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Dickelman, U.S. Pat. Pub. 2009/0144165 A1 – for disclosing subject matter similar to the present claims, e.g., “computer-automated devices, systems and methods relating to data processing involving accounting records, and as an example, to systems and methods for automated computer systems and networks implemented as may be found in a control center of a financial institution” (para. [0002]).
Sager, U.S. Pat. Pub. 2003/0236747 A1 – for disclosing subject matter similar to the present claims, e.g., “method and system is provided for convergence of multiple independent applications into a single payment vehicle” (Abstract).
                                                           Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
May 18, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/24/2022